EXAMINER’S COMMENT

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935).  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on January 28, 2021 has been entered.

Correction of Inventorship
	Applicant’s Request for Correction in a Patent Application Relating to Inventorship of an Inventor Name, or Order of Names, Other than in a Reissue Application (37 CFR 1.48), and the associated Application Data Sheet in which Jared Ernest Kocer has been added as an inventor has been acknowledged by the Examiner.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J NOVOSAD whose telephone number is (571)272-6993.  The examiner can normally be reached on Monday-Thursday 8am-6:30pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Christopher J. Novosad/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        



February 2, 2021